Citation Nr: 1710495	
Decision Date: 04/03/17    Archive Date: 04/11/17

DOCKET NO.  13-12 666	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to a disability rating in excess of 20 percent for right shoulder glenohumeral instability, status-post posterior capsular repair. 


REPRESENTATION

Appellant represented by:	West Virginia Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel

INTRODUCTION

The Veteran served on active duty from June 1990 to January 1996.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision by the Department of Veteran Affairs (VA) Regional Office in Pittsburgh, Pennsylvania (RO), that reduced the Veteran's disability rating for right shoulder instability from 20 percent to 10 percent effective October 1, 2011.  

In May 2015, the Board found the reduction for right shoulder instability from 20 percent to 10 percent improper and restored the 20 percent rating effective October 1, 2011.  The same decision remanded the issue of whether a disability in excess of 20 percent for right shoulder instability was warranted.  Following the remand, the RO effectuated the restoration in a September 2016 rating decision.  Additionally, the RO granted a separate 20 percent evaluation for right shoulder limitation of motion of the arm, effective January 13, 2016, and a noncompensable evaluation for scars, effective January 30, 1996.  The Veteran has not appealed the ratings and effective date that were assigned.  


FINDINGS OF FACT

1.  Prior to January 13, 2016, there was no evidence of the scapulohumeral articulation or recurrent dislocation at the scapulohumeral joint.  

2.  From January 13, 2016, while there was no evidence of ankylosis of the scapulohumeral articulation, there was evidence of frequent episodes of recurrent dislocation at the scapulohumeral joint and guarding of movement at the shoulder level.  



CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 20 percent for right shoulder instability prior to January 13, 2016, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Codes 5203 (2016). 

2.  The criteria for a 30 percent disability rating, but no more, for the Veteran's right shoulder instability from January 13, 2016, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5203 (2016). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

VA examinations must include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  38 C.F.R. § 4.59 (2016); Correia v. McDonald, 28 Vet. App. 158 (2016).  A remand to obtain a retrospective opinion on the factors set forth in Correia would merely impose additional burdens on VA with no benefit flowing to the Veteran, as VA would be asking an examiner to resort to speculation as to what active and passive motion, in weight-bearing and nonweight-bearing, were in 2010 and 2016.  See Soyini v. Derwinski, 1 Vet. App. 541 (1991) (finding that strict adherence to requirements in the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (holding that remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing 

to the veteran are to be avoided).  The 2010 and 2016 VA examinations contain range of motion studies.  The 2016 examinations tested whether there was pain with weight-bearing.  They contain the pertinent information allowing VA to analyze the evidence of pain, weakened movement, premature or excess fatigability, or incoordination and determine the level of associated functional loss.  38 C.F.R. § 4.40 (2016); DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The Board has also reviewed the Veteran's most recent VA examination findings, from 2016 and concludes that these findings are also sufficient for adjudication.  First, while the opposite joint was not tested, service-connection is in effect for left shoulder disability, but is not currently on appeal.  Second, active range of motion testing was provided and included comments on pain and functional loss during such testing, with weight-bearing.  Finally, the Veteran is receiving the maximum rating for impairment of the clavicle or scapula so there must be evidence of impairment of the humerus or ankylosis of the scapulohumeral articulation to warrant a rating in excess of the current 20 percent under the rating criteria for the shoulder and the arm.  38 C.F.R. § 4.71a, Diagnostic Codes 5200-5203.   The Veteran does not argue, nor does the evidence show that he has ankylosis of the scapulohumeral articulation.  The Veteran is already in receipt of a separate 20 percent rating for limitation of motion of the arm.  Moreover, the Board finds the 2016 VA is sufficient to warrant an increased rating for recurrent dislocation at the scapulohumeral joint.  Given this, the Board is satisfied that the examination findings contained in the record are sufficient to allow VA to adjudicate the disability under the rating criteria for the shoulder and the arm. 

The Veteran seeks entitlement to an evaluation in excess of 20 percent for his right shoulder instability.  Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2016).  The Rating Schedule is primarily a guide in the evaluation of disabilities resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting 

from such diseases and injuries and their residual disorders in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2016).

The Veteran's right shoulder instability been rated under Diagnostic Code 5203 as 20 percent disabling.  38 C.F.R. § 4.71a.  Diagnostic Code 5203 provides ratings for other impairment of the clavicle or scapula.   The Veteran's right hand is his dominant (major) hand.  Nonunion of the clavicle or scapula with loose movement is rated as 20 percent for the major shoulder.  Dislocation of the clavicle or scapula with loose movement is rated as 20 percent for the major shoulder.  Diagnostic Code 5203 provides an alternative rating based on impairment of function of the contiguous joint.  38 C.F.R. § 4.71a.

Other pertinent rating criteria for the shoulder and the arm are diagnostic codes 5200 and 5202.  Diagnostic Code 5200 provides that ankylosis of the scapulohumeral articulation is to be rated as follows: favorable ankylosis, with abduction to 60 degrees, can reach mouth and head, 30 percent for the major shoulder; intermediate ankylosis, between favorable and unfavorable, 40 percent for the major shoulder; unfavorable ankylosis, abduction limited to 25 degrees from side, 50 percent for the major shoulder.  A Note provides that the scapula and humerus move as one piece.  38 C.F.R. § 4.71a. 

Diagnostic Code 5202 provides ratings for other impairment of the humerus. Malunion of the humerus with marked deformity is rated as 30 percent for the major shoulder.  Recurrent dislocations of the humerus at the scapulohumeral joint, with frequent episodes and guarding of all arm movements, are rated as 30 percent for the major shoulder.  Fibrous union of the humerus is rated as 50 percent for the major shoulder.  Nonunion of humerus (false flail joint) is rated as 60 percent for the major shoulder.  Loss of head of the humerus (flail shoulder) is rated as 80 percent for the major shoulder.  38 C.F.R. § 4.71a.

The Veteran's right shoulder disability is currently rated as 20 percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 5203, which is the maximum disability 

rating warranted for dislocation of the clavicle or scapula.  As the Veteran is currently in receipt of a 20 percent disability rating for instability (and a separate 20 percent rating for limited motion of the arm under Diagnostic Code 5201 not currently on appeal), the Board will consider whether other Diagnostic Codes pertaining to impairment of the shoulder and arm are applicable to the Veteran's case.  See Butts v. Brown, 5 Vet. App. 532, 538 (1993) (The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case.").

The Board has considered whether Diagnostic Code 5200 could provide for a higher evaluation.  However, despite the painful motion noted on both examinations in 2010 and 2016, the Veteran's right shoulder is obviously not ankylosed, nor does the painful motion result in such a degree of limitation as to render his impairment akin to ankylosis.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Consequently, the Board concludes that Diagnostic Code 5200 cannot be used to substantiate a higher evaluation. 

The Board has also considered the application of Diagnostic Code 5202.  In this case, the competent and probative evidence does demonstrate impairment of the humerus as of January 13, 2016, particularly recurrent dislocation at the scapulohumeral joint.  Prior to January 13, 2016, the 2010 VA examiner noted that the Veteran reported improvement of popping of his right shoulder after repair of the labrum in 2003.  However, the January 13, 2016, VA examination specifically shows frequent episodes of recurrent dislocation of the glenohumeral (scapulohumeral) joint.  The examination also shows guarding of movement at the shoulder level only.  While the Board acknowledges that there was not guarding of all arm movement as delineated in the criteria for a 30 percent rating, the Veteran did have frequent episodes of recurrent dislocation.  There is a question as to which evaluation shall be applied, the 20 percent (infrequent episodes of recurrent dislocation and guarding of movement only at the shoulder level) or the 30 percent (frequent episodes of recurrent dislocation and guarding of all arm movements).  38 C.F.R. § 4.71a, Diagnostic Code 5202.  The Board finds that the disability 

picture more nearly approximates the criteria required for the 30 percent rating and thus, a 30 percent rating is warranted from January 13, 2016, under Diagnostic Code 5202.  38 C.F.R. § 4.7

In light of the foregoing, the Board finds that a disability rating in excess of 20 percent is not warranted for the Veteran's right shoulder instability prior to January 13, 2016.  A 30 percent rating is warranted from January 13, 2016, for frequent episodes of recurrent dislocation of the scapulohumeral joint.  Thus, "staged ratings" are warranted.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Generally, evaluating a disability using either the corresponding or analogous diagnostic codes contained in the Rating Schedule is sufficient.  See 38 C.F.R. §§ 4.20, 4.27 (2016).  However, because the ratings are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  However, in exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating.  38 C.F.R. § 3.321(b) (2016). 

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate, a task performed either by the RO or the Board.  Id.; see Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd, 572 F.3d 1366 (2009); see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating [S]chedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the Rating Schedule for that disability.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. 

The Board finds that the Veteran's disability picture is not so unusual or exceptional in nature as to render the already assigned rating inadequate.  The Veteran's service-connected right shoulder instability was evaluated as a disability of the shoulder and arm pursuant to 38 C.F.R. § 4.71a, Diagnostic Codes 5203, the criteria of which is found by the Board to specifically contemplate the level of impairment caused by this disability.  Id.  Prior to January 13, 2016, there was no evidence of ankylosis of the scapulohumeral articulation or recurrent dislocation of the scapulohumeral joint.  From January 13, 2016, while there still was no evidence of ankylosis, there was evidence of frequent episodes of recurrent dislocation of the scapulohumeral joint with guarding of movement at the shoulder level.  When comparing this disability picture with the symptoms contemplated by the Rating Schedule, the Board finds that the Veteran's experiences are congruent with the disability picture represented by the disability ratings assigned.   Evaluations in excess of those assigned are provided for certain manifestations of right shoulder instability, but the medical evidence demonstrates that those manifestations are not present in this case.  The criteria for the ratings assigned reasonably describe the Veteran's disability level and symptomatology.  Consequently, the Board concludes that a schedular evaluation is adequate and that referral of the Veteran's case for extraschedular consideration is not required.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5202, 5203; see also VAOGCPREC 6-96; 61 Fed. Reg. 66749 (1996). 

In this case, the Veteran has not argued and the record does not otherwise reflect that his service-connected right shoulder instability renders him unable to obtain or retain substantially gainful employment.  On examination in 2010 and 2016, the Veteran's right shoulder instability did not impact his ability to perform occupational tasks.  Accordingly, the Board concludes that a claim for entitlement to a total rating for compensation based on individual unemployability has not been raised.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  


ORDER

A disability rating in excess of 20 percent prior to January 13, 2016, for right shoulder instability is denied.

A 30 percent disability rating from January 13, 2016, and no higher, for the Veteran's right shoulder instability is granted subject to the controlling regulations governing monetary awards.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


